Citation Nr: 0740777	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  06-00 236	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington




THE ISSUE

Entitlement to service connection for malignant melanoma, to 
include as secondary to herbicide exposure.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to October 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  

[Chairman's Memorandum 01-06-24 instituted a stay on all 
cases affected by the United States Court of Appeals for 
Veterans Claims' (Court) decision in Haas v. Nicholson, 20 
Vet App 257 (2006), that reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The Board finds that the 
stay does not apply to the fact situation presented herein.]


FINDING OF FACT

The veteran's malignant melanoma is not a listed disease 
associated with exposure to certain herbicide agents in 
Vietnam; was not manifested during his active service or 
within one year thereafter; and is not shown to be related to 
his service.


CONCLUSION OF LAW

Service connection for malignant melanoma is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  April 2004 and October 2004 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO did not arrange for a VA examination 
because it was not warranted.  Absent any competent (medical) 
evidence suggesting that the veteran's malignant melanoma may 
be associated with his service, an examination to secure a 
medical nexus opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 
(2004). The veteran has not identified any pertinent evidence 
that remains outstanding and has not indicated that he has 
any more information or evidence to submit to support his 
claim.  VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background

The veteran alleges his malignant melanoma is a result of his 
exposure to Agent Orange while serving in Vietnam.

The veteran's DD 214 reflects he was awarded the Armed Forces 
Expeditionary Medal for service in Vietnam.  

The National Personnel Records Center (NPRC) was unable to 
provide conclusive proof of the veteran's service in Vietnam.  
His unit was credited with Vietnam service from May 1966 to 
October 1966.  

The veteran submitted textual evidence from the Dictionary of 
American Naval Aviation Squadrons, Volume 2, showing that his 
unit served in Vietnam from May 1966 to September 1966.

The veteran's SMRs are silent for complaints, findings, 
treatment, or diagnoses relating to malignant melanoma.  On 
October 1966 separation examination, "tinea versicolor mild, 
asymptomatic: [not considered disqualifying]", was noted.

Private treatment records from Dr. R.T. document that 
malignant melanoma was diagnosed in April 2000.  In February 
2004, there was no sign of recurrent melanoma.
February 2004 private treatment records from the veteran's 
dermatologist, Dr. D.R., show that skin diseases linked with 
Agent Orange were discussed.  Specifically, he wrote, "In 
regards to Vietnam, discussed that the 2 skin diseases linked 
to Agent Orange are porphyria cutanea tarda and chloracne; 
however, I know of no relationship of Agent Orange and 
melanoma."

In a November 2004 statement from the veteran, he states he 
did not receive medical treatment in service for any skin 
lesions.  However, approximately six months after discharge, 
his wife noticed moles on his back.  He did not seek 
treatment for them until years later when his physician 
became concerned and had them tested.  

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Based upon the NPRC's findings and evidence submitted by the 
veteran, it is likely that he served in Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange therein.  It is also not in dispute that he has had 
malignant melanoma.  What remains necessary for him to 
establish service connection for the malignant melanoma is 
evidence that it is related to his service, to include 
herbicide exposure therein.
Significantly, malignant melanoma is not listed in 38 C.F.R. 
§ 3.309(e).  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1116 (for disabilities due to herbicide 
exposure) do not apply.  Hence, whether or not the veteran 
actually served in Vietnam is not a critical factor.  
Inasmuch as Agent Orange exposure is not determinative in 
this matter, for the limited purposes of this decision it may 
be conceded.  Furthermore, there is no competent evidence 
that malignant skin tumors were manifested in the veteran's 
first postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 also do not 
apply.

To establish service connection for the skin cancer under 
these circumstances, the veteran must show affirmatively that 
the disease is related to his active service.  His SMRs are 
silent for complaints, findings, treatment or diagnosis of 
malignant melanoma.  His October 1966 separation examination 
notes that he had "tinea versicolor mild, asymptomatic: [not 
considered disqualifying]."  It does not say whether the 
tinea versicolor is located on the veteran's back.  According 
to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 856 (31st ed. 
2007), tinea versicolor is "a common, chronic, usually 
symptomless disorder, characterized by macular patches of 
various sizes and shapes, with colors from white in pigmented 
skin to tan or brown in pale skin."  There is no indication 
in the records that the veteran's malignant melanoma (defined 
as "a malignant neoplasm of melanocytes, arising de novo or 
from a preexisting benign nevus or lentigo maligna, occurring 
most often in the skin") is related to the tinea versicolor 
observed in service.

Postservice private treatment records show that malignant 
melanoma was diagnosed in April 2000, almost 34 years after 
service, and the evidence in the record does not suggest that 
it was recurrent.  Such a lengthy time interval between 
service and the earliest postservice clinical documentation 
of the disability is of itself a factor for consideration 
against a finding that any current skin cancer is related to 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated 
by service).

There is no competent (medical) evidence in the record of a 
possible nexus between the veteran's malignant melanoma and 
his service (to include herbicide exposure therein).  The 
Board recognizes that under 38 C.F.R. § 3.159(c)(4)(i), VA 
has a duty to provide a VA medical examination or obtain a 
medical opinion once a claimant has established that he has a 
current (or persistent/recurrent) disability that may be 
related to an event, injury, or disease in service.  Here, 
the veteran has not submitted any clinical or textual medical 
evidence suggesting that his malignant melanoma might be 
related to herbicide exposure in service.  To the contrary, a 
February 2004 medical record from the veteran's dermatologist 
denies a link between malignant melanoma and herbicide 
exposure.  The veteran's own statements relating his 
malignant melanoma to herbicide exposure in service are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu, 
2 Vet. App. at 495.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's malignant melanoma is related to his service, and 
against the claim of service connection for malignant 
melanoma.  Accordingly, it must be denied.


ORDER

Service connection for malignant melanoma is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


